Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 1 of 39




  EXHIBIT A
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 2 of 39




                                         B A S         K E T B A L L


                                                      lou A. Dawkin!.
                                               Assistant  aasketba!f Coach
                                                   703 Davidson Drive
                                              Highland Heights, OH 44143

                                                     February 6, 2019




Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:      Sentencing of Christian Vaughn-Dawkins
         Case No. 17-cr-0686

Dear Judge Kaplan:

f am the father of Christian Vaughn-Dawkins, a young man that is truly my heart and my life. As a parent the first
commandment is to always protect your chl!dren and to make sure they have a stable environment. My wife and I
accomplished that, building a strong family with great values in all our children .. When aft of this first took place the
pain that! experienced of the unknown was overwhelming and catastrophic. The stories that were being told
about our son were untrue then and they are untrue today! The day that the jury found Chrlstian guilty, the
internal pain, unfairness, and guilt that I fe!t words can't explain.

My wife and ! instilled in all our kids, GOD, love, respect, trust, and to never look down on anyone and we live and
stand by those beliefs today. f am asking you as a father, a man of strong values and beliefs please consider
probatitm for my son. Christian 1s an ambitious young man, that loves to joke and laugh, loves his family, loves to
read and self·edw::ate hims.elf He is free spirited, foll of imagination, passion, and the desi,e to be the best in
everything. When you look at him, look at him and say WOW! This young man has the ability to be anything he
wants, don't take or slow his journey.

Thank you for your time, attention, and consideration




2')fJ+=--
Lou A. Dawkins




      VIKING BASKETBALL •         Walstein Center      •   2000 Pwspect Avenue         •   Cleveland, OH 44115
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 3 of 39




 February 10. 2019


 Honorable Lewis A Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Dear Honorable Judge Kaplan,

 I am reaching out to you composing one of the most difficult missives I have ever had to indite. My name
is Latricia Dawkins and I am the proud mother of Christian Vaughn-Dawkins. I am a christian,
educator/administrator, former coach, wife, mom, sister, and the list goes on ... however, one of my
greatest roles is that of mother! On December 1, 1992, while in college and unwed, J gave birth to one of
my greatest blessings. On that day I became a better person and the world definitely became a better
place! From the onset of Christian's arrival he has always been easy going, helpful, kind, loving and
inquisitive. Growing up my husband and I came from respectful law-abiding families and we vowed to
raise our children the same way. Christian and his siblings were raised to be respectful, responsible and
follow the "Golden Rule" (do unto others as you would want them to do unto you). Moreover, our children
watched my husband and I model a philanthropic demeanor in our community.We served as teacher.
principal, coach and surrogate parents to literally thousands of youth in Saginaw, Michigan and around
the state of Michigan. When Christian became of age to work, he literally spent every day thinking of
ways he could help others and putting those thoughts in motion. This was evident when he helped
mentor, referee, and coach through our Community Education Program in Saginaw, Michigan as early as
14 years old. After the passing of his younger brother Dorian, he took his mentoring and community
service to heightened levels. He became program director of Dorian's Pride Basketball Program and
helped several youth obtain post secondary academic and athletic opportunities.

 I could go on forever about the great qualities my son possesses, but out of respect for your time I will
summarize by saying, my son is a lot of things, but he is not a criminal. He is a young man that was
 mis-guided and made a few immature choices. I know without a doubt the circumstances Christian has
found himself in has brought tremendous embarrassment to him. On a positive note, he has had time to
self reflect, accept responsibility for his actions and retain life~changing lessons that will help him be the
upstanding young man that he was born to be. In the bible in the book of Luke chapter 6 verse 36 it reads
Be merciful, just as your Father is merciful. Please do not consider this a request, but rather see it as me
passionately pleading for you to have mercy on my son when you are pondering his sentence. Christian
has so much to offer our society and I ask that you enter your decision for sentencing with a restorative
justice spirit and grant him probation.

God bless you!
Latricia Dawkins
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 4 of 39



 Mr. ·rimothy Dawkins
 1O17 Portman Pl
 Lansing MJ 48917

 February 6, 20!9

 Honorable Lewis A. Kaplan
 United States District Judge
 Southern District of New York
 500 Pearl St
 New York, NY 1000

 Dear Judge Kaplan,

r am Timothy Dawkins. the uncle of Christian Dawkins. I am also v:riting on behalf of his
grandfather, Haley Dawkins, who resides with me at the above address. His Grandfather and I
and the rest of Christian's family love him very much. He has always shown to have a bighearted
kind and devoted character towards his family, friends and others.

I have had the opportunity to watch Christian grow from infancy, This year marks the tenth
anniversary; Christian was with his brother, Dorian Dawkins, at a basketball camp when his
brother went into cardiac arrest and later passed away that night at the age of fourteen. He was
there when it happened and saw him take his la'{t breath. Inste'ad of spiraling out of control with
his great loss and grie1: Christian started a charity in honor of his brother which provided
scholarships to inner city kids for college. Just a few short years after losing his brother
Christian lost both of his grandmothers; Mrs. Marie Dawkins and Mrs. Esther Vaughn, with
1.vhom he was very close to and he continued to thrive and push through another adversity.

In summary, Christian is a young man with great potential. Christian is a person with lots of
passion and really makes a great effort to learn from his mistakes, and acts with integrity from
that moment forward. Christian is showing a steadfast demeanor in moving past his mistake. He
has persevered through many trials and hardships, and still continues to look through the eyes of
optimism. He is hope, he is a light, and he deserves a second chance.

It is my sincere hope that the court takes this letter into consideration at the time of sentencing.
Despite the current case, l still believe Christian Dawkins to be an honorable individual, a
valuable member of our family, our community and society as a whole, and a good human being.

Thank you for taking the time to read my letter and it is our hope that this Jetter will act as a
positive and contributing factor when the court considers this matter.

Sincerely, _
           "  ,,_\\ n         //       '

         1,..-r-' .:i   H1/.,.-~z-'\/.P/


Timothy r~lwkins
       Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 5 of 39




Hailee Vaughn-Dawkins


{989) 493~4316
h;-1!Jccd0t?.3 c 9n1.£1·;1.c (Jrn



9th Febrtmry 2019


Honorable lewis A Kaplan
United States District Court
Southern District of New York
500 Pear! Street
New York, New York '10007-1312

Dear Honorable Judge Kaplan.

My name is Hailee Vaughn-Dawkins. I am Christian Dawkins' only sister. and
to be quite honest I am writing this letter to persuade you to not put my
brother    rn   prison. Now. I've l1ad this task for some days, but !'ve put it off
because Im not exactly sure how to persuade a judge to not be a judge ... but
hear mt' out.

Growing up, majority of the time, it was Christian, Dorian, and l. The three
musk(::teers. Everything my brothers dfd. I wanted to do. They were my biggest
role models, and I strived to be exactly like them. Then, Dorian died, and it
became just "Cross and Baby H" {our nicknames) for a very long time.
Throughout that time I watched Christian grow from just my oldest brother. to
m>y' biggest supporter, a go getter, and the backbone of my family.

Wr1cn we !ost Dorian. I vowed to myself that I would never lose another sibling,
September, of last year, wt1en Christian called me from a jail cell, I dropped to
my knees ... not because of his circumstances but because my vow to myse!L
had been broken. Throughout this process I've realized having him shipped off
and treated fke a criminal would be far worse tt1an a peaceful goodbye from
this lifetime.

Christian's willingness to succeed and the strength that he has shown. has
only made me want to be even more like my brother. In this time, he has
taught me that situations do not define a person, because there is always
mom for !earning, revelations, and growth.

Please, understand, that Christian is far from a criminal. He shrivels at the
thought of even touching sheets that might be a little dusty. Christian is the
older sibling, but I have always been the protector. In this lifetime. the only
th;ng that I can count on is my family. We were given strong parents. which in
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 6 of 39




turn made us strong individuals. If Christian broke rules. it was simply because
he felt his actions could shift the life story of others. Christian is not the
monster that some media outlets has created. Everything he is for me, he has
been for others. Taking him away would not only break t1im, but his village as
well.

Judge Kaplan, I understand having to uphold a systern you made a vow too.
But oftentimes systems are created to keep the oppressed, oppressed ....
Please find it in your heart to be lenient with Christian and help me keep my
vow to myself.

Sincerely,




Hailee Vaughn~Dawkins
          Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 7 of 39




Vincent Dawkins
245 Thurman Rd
Stockbridge GA 30281

7 Feb 2019

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 1000


Your Honor

I am writing to you to vouch for the character of my nephew, Christian Dawkins who faces criminal sentencing
before yourcourt.

We area tight knit family and the knowledge of Christian's actionsweredefinitea shock to us. He has always been
known to be someone of good moral character with a brightfuture. My brother and his· wifehasworkedhardto
raise him with the right principles and values. Unfortunately, Christian made some bad decisions, but I know that
he is sorry and I am convinced that he has learned from these mistakes. He isa very intelligent, talented.
hardworkinganddrivenyoungman,whoisnowdetermined to move his life in a positive direction.

He was always involved in his community, trying to give the less fortunate kids an opportunity to play
basketball, in his former drug infested hometown city of Saginaw Michigan. Not for himself, but because he
cared for the young men and families that he worked with. Coaching and laking these young men around lo
play basketball giving them a chance to build a brighter future. The type of leader you need in such a
community.

Please, if possible, find it in your heart to suspend or give a minimum sentence, allowing him an opportunity for
a second chance.



Thank you for your consideration


1/~u~
Vincent Dawkins
         Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 8 of 39




Honorable Lewis A. Kaplan                                                        2728 N Hampton Drive
United States District Judge                                                        Grand Prairie, Tx
Southern District of New York

500 Pearl Street
New York, NY 10000

Re: Christian Dawkins

I am a cousin of Christian Dawkins and have known him for his entire life. Christian is the son of my first
cousin Lou Dawkins and he is a beloved and valued member of a very close-knit family. I have
tremendous love for Christian and am always looking out for his best interests.

I wish to express my support for Christian during this most difficult time in his life. I have had
conversations with Christian's dad and have offered support and prayers throughout the entire trial
process. I will continue to support Christian in hopes that we can have him home again soon.

Christian grew up in a rather small town, Saginaw, Michigan, which happens to be my home town as
well. I remember young Chris, as we call him, as a young kid playing in the sandlots, playing sports in
high school and finally growing up to become a fine gentleman. I am beyond proud ofthe man that he
has become.

Christian has always been a loving and kind person to his family members, to strangers and even people
in need. He possesses a servant heart that really permeates whenever he is present at family functions.
I can remember a time when he would help the elderly by landscaping their yards or shoveling their
snow as a youngster. This he did all as a courtesy and at no cost. This speaks to the character of a
young man that was not a taught quality, but rather a trait that truly displayed who he was and still is
today.

Christian has always been ambitious and would give you his last dime if you needed it. This
characteristic is beyond admirable, to say the least.

In closing I would like to say that Christian understands his wrongdoing and it's unfortunate that this has
occurred. I know that he is prayerful that he can become a valuable member of our society once again
as he hopes to move forward with his life.

I am praying for probation for my beloved cousin. I truly believe that society as a whole would not
benefit from Christian being in prison. If it were to occur, it would leave a lasting devastation on his life
and the lives of his family. He is an intelligent, God fearing man that has much more to offer the world as
a functional member of his community, his culture, and those around him that love him the most.

I sincerely thank you for taking the time to read my letter and I pray that my cousin can come home
soon.



Respectfully Yours,

Paul L. Dawkins
          Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 9 of 39




                                                  Glorietta F. Oun<:an Grand Guild
                                               Heroines ofTemptars Crusade; P.H.A.
                                                     Oklahoma Jurisdiction
                                             Grand Princess Captain Cassandra Vaughn
                                                         743 Capitol Place
                                                   Muskogee, Oklahoma 74401
                                                     ccva\!SJ_hn77@gmai!.com


January 7, 2019

Dear Judge lewis A. Kaplan,

My name is Cassandra L. Vaughn(Sandy), I'm Christians Aunt. his mother's oldest sister. I'm somewhat of the Matriarch of the
family, since my mothers death in 2016. Just a little about me, I've been a Certified Medical Coder for over 15 years. I currently hold
the highest position In the Oklahoma Masonic PHAmily of the Grand Guild/HOTC/PHA. My organization currently holds
approximately three hundred and fifty Princesses(membership); in the states and abroad. Our entire Masonic Prince Hall Affiliated
Family of the Oklahoma Jurisdiction approximately consists of about five to six thousand men and women.

I sit here writing to you with my heart in my hand, and thoughts of the unconditional love that I have for the young man who has
always been a remarkable gift from God to me; My 'Christaboop; and who is also known as Christian De'Shon Vaughn-Dawkins,
he's forever held a very special place In my heart. He has always been that kid who was different, reserved, and who excelled in all
that he aspired to. Always driven to be the best, a master of accomplishments, especially if it had anything and everything to do with
research of the basketball classics, and all the old school pro's. He drove my mother crazy with stacks and stacks of tablets of
statiscal information regarding pro-basketball players and the up and coming High School players. He was honing in on his craft,
working on being better than the individuals he'd been researching. This is the Christian that I know.

In his pre-teens this young and brave human being, lost his baby brother to a debilitating heart disease that none of us knew 'Dorian·
ha.d. And I think in some silent agony we all blamed a piece of ourselves for not recognizing symptoms, and I'm sure they were
there. But we just didn't know. Christian put his heart, as well as his brain to WQrk to honor his brothers memory the best he knew
how, and that was to orchestrate a Basketball Classic Tournament in Dorians honor. This kid was the complete backbone to this
celebration of his brothers life. From trophies, to meeting with the coaches, scheduling venues, invitations to some of the top teams
in the surrounding areas. By the time he was 14 or 15, Christian had these tournaments locked down and running like a well oiled
machine. He had dozens of sponsors, just to help this kid with his dream. I remember being in the hotel with him, when we traveled
to Michigan from Oklahoma; and watching him in complete amazement, and how he would hold staff and coaches meetings with
grown men; in reference to his requirements and plans for the games. I was in 'AH.' I think at that moment in time I knew this kid
was destined for greatness.
I truly believe, with any mistakes or misleading events that has taken place with him, I wonder if he was rl3ally aware that he was
breaking the law. He's still a child Prodigy, and will always be! Absolutely anything he puts his determined and genius mind to, he
can achieve it. He's so blessed that way! I know sir you have your job to do, but I just pray that you take into consideration that
Christian doesn't have a malicious bone ln his body. He's always been a great kid, we've all had a hand in raising all the kids in this
family to respect others, to respect the law, follow the rules and treat people the way you wish to be treated. If I have to beg for this
child's leniency, I will with everything in my heart and soul. We will monitor him without fail, he is not without a support system at all!

 He's began a working project in the music industry as we speak; that is being closely monitored by my sister. He's successfully
landed a couple of artists to fulfill their dreams with a well known record company. We've told him to be careful and always be
mindful of what's going on around him. Most Importantly, those that call you their friend and appear tQ be looking out for your best
interest, usually aren't. I pray that you find it possible to give Chris a fighting chance to improve his circumstances to do better, and I
promise, as God as my witness we will.

Thank you for your time and consideration Sir,

God Bless You.,
i'J'a,,,,,,..,f,, :.I: 11,,~,,
Cassandra L Vaughn, Grand Princess Captain
       Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 10 of 39




                                         Robert K. Dawkins
                                          Attorney at Law
                                       2748 wmowstone Drive
                                          Duluth. GA 30096


                                           February 6, 20l9


Hon. Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
Nevv York, NY I 0007-1312


Re:     Sentencing of Christian Dawkins
        Case No. ! 7-cr~0686

Dear Judge Kaplan;

My name is Robert K. Da\vkins, a first cousin of Christian Dawkins' father, Lou Dawkins I
practiced law for thirty years on behalf of the United States government, retiring three years ago
from the Regional Attorney position with the Atlanta District Office of the US Equal
Employment Opportunity Commission,

rm fully aware of the circumstances and events surrounding Christian's arrest and conviction for
conspiracy and wire fraud, I am also acutely aware of the mental anguish and regrettable toll these
events have had on Christian, the Dawkins family in general, and his immediate family in
partlcula:L Christian comes from a large law-abiding,_ close and loving family. Thus, throughout
the ordeal, the family has rnllied to provide Christian with love, emotional support and, most of
all, moral guidance and clarity, This support will not end at the conclusion of this legal proceeding,
     will naturally continue into the foreseeable future as Christian matures into the upright,
Vlftuous person that he is capable of being_

My mteraction with Christian revealed that he is a bright and talented young man who has the
ability to excel in wha1ever he decides to focus his attention Accordingly, f truly believe he has
the ability to be a substantial benefit to society_ Consideration of such potential \Nou!d be sincerely
appreciated as you ponder his sentence,

Thank you for your time, attention and consideration,
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 11 of 39




To: Honorable Lewis A. Kaplan

From: Robin Green

Re: Christian Vaughn•Dawkins



Dear Judge Kaplan,

 It has been my honor and pleasure to know Christian Vaughn-Dawkins since he was born. Christian is
young man who is full of hope and opportunity. Christian wanted to make money as a child and his
parents taught him the value of hard work, therefore he developed a great work ethic. Christian's baby
brother Dorian died at the age of 14 from a massive heart attack while playing basketball, and Christian
was there with his brother when he took his last breath. I am not a therapist, but I saw a difference in
Christian after losing his brother. Christian found a new level of determination that inspired him to want
more and to give more. I personally believe that Christian believes that he has to propel himself as if he
were two people ... he and Dorian. His family has in no way put that pressure on Christian. It is a
"pressure" that is self-inflicted and divinely inspired. That thought process has pushed h1m to work
twice as hard and give twice as much to everyone that he came in contact with. Christian is the most
giving and loving young man I know. He has an exceptional level of concern for the elderly that exceeds
that of any young adult that I know. He is compassionate to his aging grandparents and empathetic to
those with disabilities. His goal was to make his family proud, and in spite of this situation, he has made
us proud.

The situation that he finds himself in, is most unfortunate. Christian watched this world of basketball
from the inside out and knew that it would and could change the lives of so many people in so many
ways. His youth and immaturity overwhelmed his good judgment, and for that he will punish himself for
the rest of his life. I plead to you, to not add the additional penalty of prison. This young man has the
ability and the inclination to use this experience as a tool to help others not make the same mistakes in
judgment as he did, but only if given the opportunity to do so. Please don't allow it to be a weapon,
which can damage the mind and heart of a young man who has so much to give.

Judge Kaplan, please consider granting Christian an alternative to prison that will allow him to inspire
and elevate young people. Christian Dawkins will not disappoint you, as he has never disappointed us.

Thank You for your time and attention.



Sincerely,



Robin Green
      Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 12 of 39




                                                  Sonya R. Vaughn
                                          22815 Ventura Boulevard, Suite 872
                                              Woodland Hills, CA 91364


February 7, 2019

Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Christian Dawkins
          Case No. 17-cr-0686

Dear Judge Kaplan,

Hello Sir. My name is Sonya Vaughn. t am a Television Producer and Production Executive in Los Angeles,
California and I am Christian's Aunt, his Mother's Sister.

I have known, loved, and admired Christian since December 1st, 1992, the day he was born. He has brought joy into
our family since the day he entered it. Since a young boy, Christian has had a heart of love and compassion. He has
always been a mild mannered, quiet person with a kind and gentle spirit. He is polite, respectful, and always willing to
help out in any way he can. Christian not only loves God and loves going to church, but he also loves his family and
friends.

Christian comes from a good family, a service oriented family. His paternal Grandparents worked at and retired from
General Motors in Saginaw. Michigan, his maternal Grandmother worked for the Department of Corrections in Taft,
Oklahoma and retired after 25 years and his maternal Grandfather served in the United Slates Air Force where he
retired after 30 years, and after serving in Vietnam. At 82 years of age he is still serving his community by holding a
prominent position in the United Supreme Council, Southern Jurisdiction, of Scottish Rite Masons.

Christian's parents are Educators. His Mother a Principal and his Father a Teacher and Coach, He has a sister in her
Junior year of College, and a 3 year old brother that he helps care for.

He has Cousins, Aunts, Uncles, extended family and friends that really love and care about him. The core of his
existence and his reason for wanting to do well by helping others, is his deceased brother Dorian. As I am sure you
are well aware by. now, Dorian passed away from a rare heart defect at the age of 14 on the basketball court at
Michigan State University while playing in a basketball tournament. Christian was there and saw it happen. While he
could not physically save his life, he put everything into trying to help save other children in his low income
community by partnering with the American Heart Association and starting a non-profit tutoring and basketball
program in Dorian's name. The successful program was called Dorian's Pride. Christian was 16 at the time.

As you can imagine Sir, being arrested and facing prison time is all very surreal for Christian and our family because
we are not break the law kind of people. He certainly knows now that what he did was wrong and against the law,
and he regrets it, but he will never survive in prison. His immediate family will never survive him being sent away. He
does not have 1 violent bone in his body. He doesn't know how to be mean or fight for what is his, or respond in
anger to anyone that violates him. That's not who he is. So your Honor, ifat all possible Sir, on behalf of my nephew
Christian and our ancestors, If there is any way that you can have mercy on him and protect his future by sparing him
prison time, I give you my word that you will not regret it. I wlfl hire him immediately in a proper service-oriented job
and ensure that he remains an upstanding citizen.

Your Honor I thank you for this opportunity to come before you via this correspondence and I thank you in advance
for your consideration.

Sincerely,
Sonya R. Vaughn
                Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 13 of 39




                                                                                          11
                                                             the plans I have for you, says the LORD. "They are plans for good and
                                                                   ootfor disaster; togfve you a future and a hope. Jeremiah 29:11
Marlon J. Coleman, Th.D., MBA
Senior Pastor

      February 8, 2019



      Dear Judge Kaplan:

                I am writing you on behalf of Mr. Christian Deshon Vaughn-Dawkins. It has been my privilege
      to know him and his family for over 9 years now. As              a Lead Pastor and having been in public ministry
      for over 31 years now it has been my experience that public rehabilitation for those who are first
      time offenders benefits the accused as well as the community. While Chris may have had his
      difficulties I believe he is not only salvageable, but possesses the capabilities to impact the lives of
      others in a meaningful way. I am begging for clemency on his behalf so that his spiritual community
      can nurture and mentor him so that the best in him can be gleaned.
                I have only known him to be kind, considerate and respectful. His reputation among his
     Christian family is well, and I am confident in personally endorsing his character. All he needs at this
     point in his life is another chance to do good, and honor Christ through good works.
                If l may be of further assistance please contact me by phone at 918-577-0746 or by email at
     revmicm@gmail.com.


     Sincerely,




     MARLON J. COLEMAN, Th.D., MBA
     Lead Pastor




                                                                                                                        T(:·Jeph<)lJC: {918/ 682-·/f,;'()3
                                     WE GROW PEOPLE THROUGH THE WORD OF GOD                                l:rtMil: p.i~tor@Janti<,ict:muskogci·~. arr
                            let the word of Christ richly dwell within you, with all wisdom teaching and   Web.fife: ;t1vw.artwx.-hmuskt.y;er,c1;;
                         admonishing one another with psalms and hymns and spiritual songs, singing with
                                       thankfulness in your hearts to God Colossi:Jns 3:16
                 Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 14 of 39



                                                       SAGINAW HIGH SCHOOL
                              3100 Webber Street     Soginow, Mlchigan 48601       (989) 399-6000   Fox (989) 399-6015



    February 7, 2019

    Honorable Lewis A. Kaplan
    United States District Court
    South.em District of New York
    500 PearI Street
    New York, 1\TY 10007-1312

    RE: Christian Vaughn-Dawkins (Case# 17-cr-0686)

    Dear Sir,

    I am an assistant principal at Saginaw High School where Christian attended high school. I have known Christian
    since he was a toddler. His mother and I have been friends and co-educators for over 20 years. Not only was I
    Christian's administrator at South Middle School and at Saginaw High School. but also a close family friend. l saw
    Christian grow and develop into a fine, young man with an interesting·sense of humor. He is a very intelligent and
    well-spoken young man who was raised in a God-fearing home with strong values and morals. His parents were
    prominent community members in our city and extolled the importance offamily and community in their children by
    personally demonstrating the attributes and importance of family through their own service and code of ethics in our
    community.

    Christian was always active in school both academically and athletically; From elementary school through high school
    he played basketball, He attended Delta College after graduating from high school. What stood out to me about
    Christian was his intellect and his brutally honest demeanor. He would be truthful even if it might be a difficult pill for
    others to swallow.

    He has an unlimited amount of love and support from his extensive family and his ties with the Saginaw community

-   which have never been broken. He stood strong after the death of his younger brother and never wavered in
    supporting his family through this very difficult time. When given the opportunity to write a character reference letter,
    it \Vas without hesitation. I am proud of the young .man Christian has become. I understand he has made some
    missteps as many young people do as they mature. Being an educator, I never lose sight of the potential I have seen
    displayed in young people and the potential of who they are yet to become. I am not certain what weight this letter
    may carry, but it is my hope that it would illicit considerations ofgrace for this young man who wiUbe of great service
    to any community in which he resides.

    I appreciate your time as you take this letter into consideration in support of leniency.

    Sincerely,
    (l~~                 av~--~
    Priscilla Arocha-Roby, Assistant Principal ~ , ,
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 15 of 39




February  1~-,
             2019
Hon. lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007~132

Dear Judge Kaplan,

My name is Jodie Huffman and I have been great friends with Lou and Latricia (Tish) Dawkins since Lou
and I were basketball teammates at Tulsa University. I currently reside in Tulsa, Oklahoma and have
worked for Baker Hughes, a GE company for over 25 years as an inventory manager.

I have had the great privilege of watching Christian grow into a fine young man. Christian has had the
blessings of growing up with two loving and caring parents in a very supportive God fearing home.
Christian dedicated his own life to God as a young adult. He has always been a very ambitious, strong,
smart, kind and caring person. He is a natural leader. We saw that as he became the director of
operations of his father's MU summer basketball program while he was just a teen.

I know this to be true, with all the support and love from his family and friends, Christian will leave a
great legacy on his family.



With all sincerity,



Jodie Huffman
      Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 16 of 39




James Harrison
1740 Sawgrass Road
Knoxville, TN 37922

February 6, 2.019

Re: Christian Dawkins

Honorable Lew!s A. Kaplan
Unites States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

To: The Honorable Judge Kaplan,

I have known Christian Dawkins and his family his entire life. His recent court case is definitely not a
reflection of the outstanding young man l have had the pleasure of watching him grow into. He has
a!ways been a positive, driven and self-directed person. ! am more than happy to write this letter of
character reference for him regarding this matter. The seriousness of the situation is not lost to me and
lam imploring the court to have some leniency.

Christian Dawkins has always been a bright light in the community. Christian was very active both in the
comm~mity and tho school. He was not only an outstanding student, he was a leader amongst his peP.rs
both at school and at his church. He also served in several ministries at the Church.

l know he regrets the decisions that have resulted in this case. I also know that he is prepared to accept
responsibility for his actions and will strive to continue to be better. I hope the court will take my letter
into consideration when deciding the sentence. Christian is a fine young man who can have an
outstanding future as a productive member of society.




James Harrison, BA, M.P.A., MHRLR
    Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 17 of 39




John Pugh
2607 Martin L King Blvd
Saginaw. MI 4860 I

February 7, 2019

RE: Mr. Christian Vaughn Dawkins

To The Honorable Judge Kaplan,

I have been asked to write a letter of character reference for Christian Dawkins. I have known
Chris almost all ofhis life; and has known his dad since his middle school years in the Saginaw
Public School system. Chris' dad left Saginaw to attend college in Oklahoma. He and his wife
Latricia returned to Saginaw after graduation from college. They both worked as teachers and
coaches in the public school. The Dawkins family has been a very important part of the Saginaw
community. They have mentored a large number of youth including my grandchildren. Although
some people may have made some unkind assumptions about Chris based on news articles, Chris
is a very fine young man; respectable, decent and willing to help others.

I served in a dual role as Administrator and Economic Professor at Delta College before I retired.
I set up Youth Development Programs for both college and high school students. It was a
pleasure to have Chris in the programs; he served as a role model for his peers and was highly
respected by other officials at the college. Chris is also highly respected by his Elementary,
Middle School and High School Principles.

It is not only true that I respect and love Chris, but my family never hesitated to give very high
marks in his character. We just know that Chris has an important role to play in the development
of this community.

Thank you,

John Pugh
Member of the Saginaw, Michigan Community
989-754-2843
       Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 18 of 39

 J J , : ; t ; ; _ , . J I I '_ _, . ._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                          February 8, 2019

Cynthia B. Ashford
 164 GreenrnE•c1cJov-1 Way Apt J
UopE?r Mmiboro, MD 20774
(989) 714-2:529
u1s r,forcl418 n q muii,corn


Honorable Lewis A Kaplan
United States Distrlct C:ourt
Southern District of New York
500 Pear! Street
New York, New York 10007-1312

Deor Judge Kaplan,

My name ts Cynthia Baldwin-AsMord and I am writing you in regards to
sentencing of Christian Vaughn- Dawkins, Case No 17 cr0686. I am a minister,
mentor and a former educator of Christian and I am also a former colleague of
his parents. working in the same district wit11 both of them for several years. I
!1ave often fellowshipped with his grandparents and I stood arm and arm with
this family during the loss of Christian's brother, whlch was a very tragic event
that shook the Saginaw community.

Although ! have known this family some 20+ years, I have enjoyed the closest
relationship with Christian. ! had him as a 9tl1 grade Algebra student and even
as mnth was not his favorite subject, Christian worked with me to master the
subject enough to jump eight points on a national standardized exam. We
enjoyed a relationship beyond the subject matter as I encouraged him in his
numerous endeavors utilizing his extreme intelligence, ingenuity, drive and wit.
lt is that extrerne and not criminality that may have been the portal to finding
hirnself in this situation.

In as much as I, along with Christian and his family, have been troubled with a!I
the circumstances surrounding his improper actions. l am asking for mercy in
sentencing for this young man. I know that upon reflection, he is contrite and
penitent and desires to right any wrongs. l truly believe t11at society will be
rnuch t)etter served with this young man being in the position to render his
gifts and talents to tl1e greater good of mankind as opposed to incarceration.
Thank you very much for your time and consideration of my request.




Regarc!s.

Cynthia B. Ashford
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 19 of 39



                                     STATE BOARD OF EDUCATION
                                           LANSING, MICHIGAN 48909




 Pamela Pugh, DrPH, MS

February 8, 2019

Re: Sentencing of Christian Dawkins
    Case No. 17-cr-0686

Dear Judge Kaplan:

My name is Pamela Pugh. I reside in Saginaw, Michigan and currently serve as the Vice President of the Michigan
State Board of Education, statewide elected body responsible for overseeing K-12 education in Michigan. I am
writing this letter to attest to the character of Christian Dawkins and the upstanding and respectable character of
Christian's family, the Dawkins and Vaughn families.

I graduated from Saginaw High School where Lou Dawkins, Christian's dad, and I were classmates. Lou and l's
families both moved to Michigan from Mississippi, were very active in our community and school, and acted as
"parents" to each others children and countless others. Lou and I were raised as "brother and sister", LaTricia
Vaugh-Dawkins, Christian's mom, and I became "sisters", and therefore, Christian has known me as "Aunt Pam"
since birth.

While I acknowledge the seriousness of the events and acts that have landed Christian in the circumstances that he
faces, I want it to be known that a tremendous sense of maturity and humility has been awakened within Christian.
While there has been a great mental toll on Christian's family, we know now as we knew from a very young age that
Christian is an exceptionally bright young man with a tremendously bright future. Our love, support, and faith in him
is unwavering. We will see to the end that his contribution to society will far outweigh any past indiscretions.

I truly appreciate this opportunity to testify to Christian's character, sound moral upbringing, and gifts and talents
that promise to be a benefit to the greater good. It is my hope that you will give consideration to this testimony as
you deliberate his sentence.

Sincerely,




Dr. Pamela L. Pugh
Vice President
Ml State Board of Education
pampt,Jgb@\JrtJich.edu
(989) 992-6353
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 20 of 39




To: Judge Kaplan

Re: Christian Dawkins




Judge Kaplan

My name is Londa Holliday and it is my pleasure to write on behalf of Mr. Christian Dawkins. I have had
the pleasure of knowing Chris since birth and have watched him grow into the intelligent compassionate
young man he is today. Chris has always had a desire to help others grow and excel in their lives. A lot
of us have the desire to help others and usually just talk about what we would like to do. Chris has put
those words into action. He has fought for what he feels is right and stood up for those he feels have
been wronged. This young man has done more positively in this world than most twice his age with
much more to offer. I am proud of who he is today and look forward to the man he is still working to
become because I know he has so much more in store. This world is a better place because of his
presence and he has and will continue to be a Blessing to others. Thank you for taking the time to hear
and take into consideration what I have to say.




Londa E. Holliday
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 21 of 39




 Honorable Lewis A. Kaplan

United States District Judge

Southern District Of New York

500 Pearl Street

New York, New York 1000



Dear Judge Kaplan,

        My name is Julian Springer. I am writing this letter of support for Christian Dawkins.
Christian's father, Lou Dawkins, is one of my best friends in the college coaching profession
having worked with him on the staff at Northern Illinois University. I've had a chance to not
only interact with Christian but also follow his journey for years as he chased his dreams with
passion and vigor.

       Having worked in higher education for more than fourteen years, I've come across many
smart and talented young people. Christian is certainly in the top tier of that group. Christian
has always shown me a great deal of respect along with everyone else that he encounters on a
daily basis. This is a unique situation for Christian as I truly hope that you will find it in your
heart to show mercy in this case.

        Christian Dawkins comes from a very genuine, hard· working family that has always
emphasized making the right decisions and owning up to mistakes understanding that no
individual is perfect. I have watched Christian mature and come into his own as a man
throughout the years. I'm extremely proud of what he has become and I ask that you accept
this letter on his behalf.

       I believe that I am strongly qualified to speak on behalf of Christian's character. If you
have any questions, please do not hesitate to contact me at mr!.Dger iulian@yahoo,corn.



Respectfully,



Julian Springer

Associate Director of Facilities

University of Alabama at Birmingham
    Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 22 of 39




February 7, 2019

Subject: Character reference letter for court

To Whom It May Concern,

I, Peggie M. Hall am writing this letter to provide a character reference
about Christian Vaughn-Dawkins. I have known Christian all of his life. My
husband and I are close personal friends of the Dawkins family. Christian
has always been a respectful, caring, and pleasant young man. I have had
the wonderful privilege of watching him grow up to become a dynamic
young man.

I also have had the opportunity to be Chris's school administrator. He was
not a disciplinary problem. He conducted himself with dignity, and self-
control at all times. He was dedicated to learning, paid close attention to
the instructions, followed the rules consistently and was definitely a hard
worker. His citizenship and behavior was exceptional. Christian also
demonstrated a great sense of humor with his fellow classmates.

Christian is of good moral character. He comes from a great family. He
deserves to be given a second chance. I personally feel that I can trust him
whole-heartily in any situation at any time. Please do whatever possible to
give Christian an opportunity for the second chance that he truly deserves.

Thank you for your consideration of my character reference.

If you need additional information please do not hesitate to contact me.



Peggie M. Hall, PhD

Former School Administrator

Personal Family Friend

lnspirationbypeggie@gmail.com
         Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 23 of 39




Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York,NY 1000

Dear Judge Kaplan:
 Please accept this letter as a character reference for Christian Dawkins. I am Gerald
Dawkins,former Superintendent of the Saginaw Michigan School District,located in Saginaw
Michigan.It is through my professional relationships during my tenure there that I came to know
the Dawkins family. The obvious question is are we related. The answer is, not that I know of.
The Dawkins family was well established before I moved to Saginaw from Grand Rapids
Michigan.

I came to know Christian and his brother and sister through the outstanding work that his
parents were involved in in our school district. What I observed and heard about Christian was
his active involvement in sports and other extracurricular activities mostly at Saginaw High
School where his Father Lou lead one of the most successful Basketball Programs in
Michigan.He was an excellent teammate and never presented any discipline problems.He was
well known around the school and the community as being a young man full of potential and
promise.He has been prepared to be a difference maker in all of his endeavors.

This letter is an attempt to "shed some light" on a young man who,if given the opportunity can
be a positive life force in his community.This letter is requesting leniency in his sentencing and a
structured plan moving forward, to a new, service oriented and community focused lifestyle. I am
respectfully requesting that you consider all available options to offer this young man a chance
at a brighter future.I am sure with family and community support,he will began to realize all of
his potential and become once again a contributing member of his community.

Please accept my thanks for your work. I'm sure you give Christian every opportunity available
to him.

Respectfully submitted,
Dr. Gerald D. Dawkins
Retired Superintendent
Saginaw Michigan and Caddo Parish Louisiana

2/8/19
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 24 of 39




                       Character Letter for Christian Dawkins



                                       2/7/19




Dear Judge Kaplan,



My name is Beverly Clemmons. I am a Registered Nurse. I am aware of the legal
issues Christian is facing. I have known this young man since birth, through his
Mother and Father. Christian is a young man with a very bright future. He has not
been in trouble with the law in the past and I know he would be a productive
Citizen in our Society if given the chance. I know he has learned his lesson in this
situation and would definitely make better choices in the future. I am asking that
you please consider this when making the final $enticing for his case and allow
him to continue to function as a productive Citizen, so that he has chance to make
a positive impact in our world today. I appreciate your time in reviewing this
letter.




Sincerely Submitted,



Beverly Clemmons
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 25 of 39




February 7, 2019




Dear Judge Kaplan,

I am delighted to write a character letter for Christian Dawkins. The Dawkins family and I
connected as the parents of children whom attended Bethel AME Church Day Care over 20
years ago. During that time, and beyond, I have grown to know the Dawkins family very well as
we both supported our children in various academics and athletics activities. My family is also
very proud to consider them as personal friends, while also regarding the Dawkins family as
extended family members. Therefore, I believe I can offer a true assessment of Christian's
personality and character.

As I've witnessed Christian grow from an adolescent into an intelligent, mature young man, I
have consistently witnessed a person of high integrity, accountability, ambition and
professionalism who also possesses a positive, can-do attitude and strong work ethic to be
successful in life. More importantly Christian is a young man of very high faith. He has
compassion not only for his family but, for friends too. Christian wears his heart on his sleeve
and offers his support to assist others during their time of need. As a man of faith Christian,
believes in serving the people in the community where he resides through volunteerism.

In summary, I am confident that Christian would be a tremendous asset to any ~ommunity he
would serve in. And that community would be fortunate to have him. Therefore, I consider it an
utmost honor to write a character letter on behalf of Christian.




Sincerely,

Brenda Beckom
      Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 26 of 39




TO:      Whom It May Concern

DATE:    February 6, 2019

RE:      Christian Dawkins

FROM: Corey, T. Holliday, Sr - Historian, ZDL Chapter of Alpha Phi Alpha




Dear Sir/Madame:

I must start this out by saying that l feel honored that Mr. Christian Dawkins asked me to write him a
character letter. Chris is an outstanding young man who clearly knows his worth and value in life. I have
known Chris since birth and I am honored that he calls me Uncle C still to this day. That is the type of
person that was raised by the village of Saginaw, Michigan. Chris has a heart of gold he wants everyone
around him to succeed.

When tragedy hit the Dawkins family with the passing of his younger brother, Chris made the decision to
come back and live in Saginaw and continue his educational and athletic career. He stepped up and
displayed a mature attitude that a lot of grown men would not be able to perform. Chris is the image
that I am raising my two to model. He is a giving person, a caring, and wants people to make the most
out of their situation in life.

People love being around him and he has the ability to bring out the best in other people. As a leader in
our community, people migrates to Chris and in his eyes you could see his desire to do the best of his
ability to make people feel comfortable and confident in life.

I could go on and on talking about Mr. Dawkins and how I love and respect him as a person; however, I
am going to allow you the opportunity to learn more about him by giving you my personal contact
information. Please feel free to contact me at (937) 831-0625 or via email at cthollidaysr@att.net.

Sincerely,




Corey T. Holliday, Sr
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 27 of 39




                                 KENTUCKY STATE UNIVERSITY
                                MIGHTY MARCHING THOROBREDS
                 400 E. Main St. Bradford Hall Rm 116, Frankfort, KY 40601
                 PH: 502-597-5815 Fax 502-597-5999, alvin.level@kysu.edu


Alvin E. Level
Director of Bands/Division of Fine Arts


Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New Yorkt New York 1000



Dear Honorable Lewis A Kaplan,

It is with complete honor and pride that ! write this letter on behalf of Mr. Christian Dawkins.

My name is Al level and I have known the Dawkins family all of my life. Although we are not bound by
blood, this family has been near and dear to me since I can remember. Chris' father Lou, his brothers
and my sisters and I were raised together like we were blood brothers and sisters. Lou's parents were
able to chastise my siblings and I while the same held true concerning my parents and his siblings.
Growing up without a positive brother in my household, his older brothers were my role models. They
were very influential in my success and are some of the positive reasons that I am considered successful
today.

When Chris was born, there was much expectation and excitement upon his arrival. As Chris began to
mature and grow, you could see that he was destined to be something great. He met and exceeded all
of the expectations that were placed before him. He led a great life growing up and he always found a
way to make his parents proud. Chris is a very respectful young man. He has never been the type of
young man that would disrespect adults and even his peers. If you had the opportunity to visit his
hometown and question the community about Chris and his family, it would be nearly impossible to find
anyone that would say anything negative about them.

As Chris began to delve into his new career of being a sports agent, we were all so proud of him. Quite
honestly, I thought that he was too young to attempt such a cutthroat career but I knew that if anyone
could become successful at it, it would be Chris. Your Honor, Chris is a go-getter and quick~study of
people. Many young black men today do not possess the drive and determination to succeed like Chris
has within him. It saddens me to see Chris in the situation that he is in today.

I could have never imagined that I would be writing a character letter for Christian Dawkins. He has
done everything right throughout his entire life. He has been a model son, brother, nephew, grandson
and friend. We are so proud of him.
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 28 of 39




Judge Kaplan, I am asking for leniency for this young man. He has a family and community that is willing
to embrace him and give all of the necessary encouragement needed for him to positively reinstate his
family name. I am personally willing to do whatever I can to assist him if given the opportunity.
Rehabilitation for a young man like Chris should look different from that of a young man that lives day-
to-day without any future plans. The public humiliation and negative exposure of his personal life is
rehabilitation enough for a young man like Chris. This coupled with other consequences sanctioned by
your court that will allow him to remain free and rebound from this mistake should not stunt his
personal and professional growth.

I will be more than happy to discuss Christian with you if there is a need. Please contact me directly at
313-671-7879.

Thank You and May God continue to bless and shine upon you.

Al Level
2112/2019
                     Case 1:17-cr-00686-LAK Document    283-1 Filed 02/12/19 Page 29 of 39
                                             CHRISTIAN DAWKINS LETTER 2019 001 .jpg




                                                                 Jeremy F. Rollo
                                                      Area Manager• Eastbay Team Sales
                                                            14136s. 50"'e;Ave.
                                                                 Bixby.OK 74008

                                                                 February 7, 2019

            Hon. lewis A. Kaplan
            United .States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007-1312


            Re: :Sentencing of Christian Dawkins
                 Case No. 17-cr-0686


            Dear Hon. lewis A. Kaplan,


            My name is Jeremy F. Rollo, ! am a former college teammate of Lou Dawkins, Christian Dawkins' father. I am forty-four
            years old, and l have known Lou Dawkins since I was seventeen years old. I graduated from the University of Tulsa with
            a degree in Business Administration in 1997. I have been in the sporting goods business for over 20 years:, and 1am the
            current color analyst for the University of Tulsa Men's basketball team.


            ! have followed the case of Christian Dawkins from the beginning, and I understand the situation and the fandscape of
            college basketball better than most. I also have prayed and counseled with the Dawkins' family off and on throughout
            thli> ordeal and before. The pain and suffering, this family has endured, is beyond measure. Christian is a very
            respectful young man, who is teeming with potentlal. I have admired him and hls family from afar for years, I have
            stayed in touch and followed their journey with awe and heartbreak. Through their trials and tribulations, the Dawkins'
            family has continued to persevere, and Christian has as well. He is a direct reflection of the strength and 1ove that his
            family continues to show him and ail those around them.


            Given the chance, Christian will benefit any and all tndhriduals that he crosses paths with. I have no doubt he will learn
            from his mistakes, and this world will be a much better µ!ace with Christian Dawkins working for noble causes. Please
            consider leniency in sentencing. This has been a very public case, and the damage that has been caused already is very
            significant punishment as rt :.tands. l believe he deserves a second chance, With a second chance, I truly believe that
            Christian Dawkins wm work extremely hard to right any wrongs that he may have been involved with. He is a wonderful
            young man that comes from a wonderful faml!y that wi!I continue to support him and uplift him. ! would greatly
            appreciate your consideration of this letter in his sentencing. Thank you very much for your time.



            Sincerely,




            Jeremy F. Ro!lo




https://drive.goog!e.com/drive/folders/16wYlpTvvpuMxVoPl1 qLzl<JT_BPfybVIX                                                               1/1
        Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 30 of 39




Dear Honorable Judge Kaplan:

I am writing this letter in reference to Christian Dawkins. I have known Christian all his life. He
is the brother of my son Mario Robinson.

Christian is a good person with a great heart and very family orientied. He loves his family
dearly. Christian is a very smart individual and will help anyone in need.

He will never do anything to jeoporadize his freedom knowingly. I know that for sure. He lost a
brother, and will do anything to be out in the world with his family. He has a little brother and
sister that he is a role model for.
Christian is very remorseful of what happened and if he knew that it was something that he
wasn't suppose to do. He wouldn't have made that decision. I am not saying he is perfect
because noboby's perfect, but I do know that he is a smart individual. He is loved by many
friends and family.

l am writing this letter for you to give him another chance to show you the type of individual he is
and if you can be lenient.

Thank you for taking the time to read this letter. Please free to contact me if needed 989•574•
8248.


Lolita Robinson
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 31 of 39


                                Arthur Hill High School
                                      "Achievement With Honor"



February 7, 2019

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 1000


Your Honor:
I have known Christian Dawkins as a student, athlete, and community member for over twenty-
three years. l was both troubled and surprised to hear about the recent case as Christian has
always been a rather honorable person. It is for this reason that I do not hesitate to write a letter
of support for Christian Dawkins regarding this case; I understand the seriousness of this matter,
however, I hope that leniency can be shown towards him.
Growing up, Christian has always been a positive influence in our community. During his middle
school and high school years he served as a peer mentor, student council member, and several
other extra-curricular groups. He has always been proactive with helping others and taking on
their burdens. Christian grew up with a very loving and supportive family. He has an younger
sister that has left for college and shares a close relationship with his younger brother.
Unfortunately, the loss of one of his younger brothers had affected Christian in many ways. One
in which he felt compelled to immerse himself in the sport his younger brother loved so much.
Christian has been through and overcome many hardships that have helped him grow as a
person. With the support and guidance of his family, friends, and community Christian will
continue to leave positive impacts on society. I strongly believe he holds the potential to
empower his community and others with his experiences.
It is my sincerest hope that you take this letter into consideration at the time of sentencing.
Despite the current case, I still believe Christian Dawkins to be an honorable individual, a
valuable member of my community, and an upstanding human being.




Sincerely,

~f)l~ l l ~
     J.
Billy Efwin, Ed.S,
Assistant Principal




      3115 Mackinaw Street   Saginaw, Michigan 48602    Phone: 989-399-5800   Fax: 989-399-5815
                                            www.spsd.net
 Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 32 of 39




                                                 490 PINE AVE #201
                                                 LONG BEACH, CA 90802
                                                  TEL: 818 481 6215



FEBRUARY 6, 2019



TO HONORABLE JUDGE KAPLAN


RE:      CHARACTER REFERENCE FOR CHRISTIAN DAWKINS


I AM JACQUELINE DAWKINS HOLMES, A NATIVE OF SAGINAW MICHGAN. l
RECEIVED MY BSN IN NURSING FROM MICHIGAN STATE UNIVERSITY IN 1989. I
CURRENTLY LIVE IN SOUTHERN CALIFORNIA WHERE I OWN AND OPERATE CARE
MANAGEMENT SERVICES, PROVIDING IN- HOME SUPPORTING SERVICES TO THE
COMMUNITY AS A REGISTERED NURSE.


I HAVE KNOWN CHRISTIAN DAWKINS FOR HIS ENTIRE LIFE. HE WAS RAISED IN
SAGINAW MICHIGAN. CHRIS IS THE SON OF MY COUSIN LOU DAWKINS (LATRICIA
DAWKINS). HE IS A PERSON OF GOOD MORAL CHARACTR CHRIS DEDICATED HIS
LIFE TO CHRIST AT A VERY YOUNG AGE. I ATTENDED HIS BAPTISM. CHRIS LIVES
HIS LIFE MODELING THE FIRST AND GREATEST COMMANDMENT OF LOVE. THAT
IS, "THOU SHALL LOVE THE LORD THY GOD WITH ALL THY HEART". SECONDLY,
(MARK 12:31) LOVE YOUR NEIGHBOR AS YOUR SELF. CHRIS WAS BORN INTO A
GOOD FAMILY. THE HIGHEST STANDARDS OF LOVE, HONESTY, KINDNESS,
DIGNITY AND RESPECT IS UPHELD IN OUR FAMILY. THESE MORALS HAVE BEEN
PASSED ON TO THE COMING GENERATIONS. OUR FAMILY'S ANCESTRAL ROOTS
WERE INSTILLED IN CHRIS EARLY IN HIS LIFE. HE WAS TAUGHT TO BE HUMBLE,
GRATEFUL, COMPASSIONATE., AND KIND, TO LOVE AND TO GIVE LOVE TO ALL,
BECOME EDUCATED, AND TO MAKE POSITIVE CHANGES, CHRISTIAN ADHERED
TO AND HUMBLY LIVED HIS LIFE BY THESE STANDARDS. HE DID WHAT HE WAS
TAUGHT. THAT IS, "TO DO WHAT YOU CAN TO HELP OTHERS LIVE AND HAVE A
BETTER LIFE".

IN 2009, CHISTIAN'S AMBITION AND COMPASSION TO HELP YOUNG
UNDERPRIVILEGED BASKETBALL PLAYERS AND THEIR FAMILIES ESCALATED
WHEN HE LOST HIS YOUNGR BROTHER, DORIAN DAWKINS, (14 YRS) WHO
COLLAPSED WHILE PLAYING IN A BASKETBALL TOURNAMENT AT MICHIGAN
Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 33 of 39




STATE UNIVERSITY. DORIAN DIED FROM A RARE HEART DEFECT. CHRIS WAS
DEVASTATED. HE DID NOT WANT TO SEE ANOTHER KID MISS THE OPPORTUNITY
TO FULFILL HIS DREAMS. MOST IMPORTANTLY, HE DID NOT WANT TO SEE
ANOTHER KID LOSE HIS LIFE TO AN UNDETECTED HEART CONDITION. CHRIS
PURSUED THE CALLING GOD PLACED ON HIS LIFE. HE ESTABLISHED LOYAL AND
TRUSTING RELATIONSHIPS IN SAGINAW MICHIGAN AND NATIONALLY. HE HAD
SUPPORT FROM PARENTS, STUDENTS, PASTORS, LOCAL AND STATE
REPRESENTATIVES, BUSINESSES, COLLEGES, TEACHERS, COACHES, PHYSICIANS
AND NURSES. WITH THIS SUPPORT, HE STARTED A GREAT SPONSORSHIP
PROGRAM. CHRIS PARTNERED WITH COMEDIAN DL HUGHLEY, HELD
FUNDRAISING BASKETBALL TOURNAMENTS IN SAGINAW MICH IN MEMORY OF
HIS BROTHER DORIAN. PROCEEDS WENT TO THE AMERICAN HEART
ASSOCIATION. THIS WAS TO HELP DETECT, ASSIST WITH TREATMENT AND TO
FIND A CURE FOR ATHLETES AND ALL KIDS WHO SUFFERS FROM HEART DISEASE.
CHR[S WAS THE FOUNDER OF AAU TEAM; DORIAN'S PRIDE. HE HELD
FUND RAISERS, DONATED HIS OWN MONEY TO HELP FAMILIES WHO FACED
FINANCIAL CHALLENGES. HE REACHED OUT TO VARIOUS ORGANIZATIONS FOR
SUPPORT AS WELL. CHRISTIAN DAWKINS MODELED AFTER HIS FATHER; LOU
DAWKINS WHO HAD A SUCCESSFUL BASKETBALL CAREER AT TULSA UNIVERSITY
AND NOW COACHES COLLEGE BASKETBALL IN OHIO. LIKE HIS FATHER, CHRIS
DEDICATED HIS LIFE TO HELPING KIDS AND FAMILIES IN PURSUING THEIR
DREAMS OF HAVING A SUCCESSFUL CAREER IN BASKETBALL. IN HONOR OF HIS
BROTHER DORIAN AND UNDER THE LEADERSHIP OF CHRISTIAN DAWKINS,
DORIAN'S PRIDE AAU BASKETBALL TEAM WAS A GREAT SUCCESS, IN HONOR OF
HIS BROTHER IT GAVE KIDS THE OPPORTUNITY TO TRAVEL AND PLAY
BASKETBALL ALL OVER THE USA UNLIKE DORIAN, THESE KIDS HAD HOPES OF
LIVING THEIR DREAMS.


I AM AWARE OF THE NCAA VIOLATION OF RULES, THE CRIMINAL CHARGES AND
THE PUNISHMENT INVOLVED. l BELIEVE IMPRISONMENT lS TOO HARSH. WILL
YOU PLEASE TAKE INTO CONSIDERATION CHRIS'S FAMILY, HIS CHARACTER AND
ALL OF THE GREAT QUALITIES HE HAS. OUR WORLD DESPARATELY NEEDS HIM.
CHRIS IS AGREAT ASSET TO OUR SOCIETY AND IS AN INSPIRING ROLE MODEL
FOR THE FUTURE OF OUR YOUNG MEN. CHRIS IS VALUABLE. THE YOUTH IN OUR
CHALLENGING WORLD NEEDS HIS PRESENCE AND VOICE. WE'VE ALL MADE
MISTAKES, AND WE'RE GIVEN CHANCES THAT l'M SURE MANY OF US DID NOT
DESERVE. SO PLEASE SPARE CHRIS PRISON PUNISHMENT. PLEASE G[VE HIM THE
OPPORTUNITY TO MENTOR YOUNG ATHLETES, FAMILIES AND YOUTHS THROUGH
EDUCATING THEM WORLDWIDE ON BASKETBALL RULES. THE DAWKINS FAMILY
OUR MEANS TO HELP CHRIS GET BACK ON TRACK, IF GIVEN THE CHANCE TO
COME HOME WITH HIS FAMILY.. WE WILL BE SUPPORTIVE IN THE COMPLETION
OF HIS COLLEGE DEGREE. AND ASSIST WITH FINANCIAL OBLIGATIONS.
CHRISTIAN DAWKlNS IS THE FUTURE OF ALL OF US. LET'S NOT GIVE UP ON HIM,
PLEASE.
Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 34 of 39




IN CLOSING, CHRISTIAN IS VERY SAD, DEEPLY SORRY AND HUMBLY REGRETS HIS
MISTAKES. WE WERE ALL ONCE YOUNG AND DID FOOLISH THINGS. CHRIST DIED
ON THE CROSS SO THAT WE ALL CAN BE FORGIVEN FOR OUR MISTAKES. I HOPE
YOU CAN FIND IN YOUR HEARTS, TO PLEASE FORGIVE CHRISTIAN DAWKINS.




THANKS FOR YOUR CONSIDERATlON,



JACQUELINE DAWKINS HOLMES
490 PINE AVE. #201
LONG BEACH, CA 90802
818 4816215
       Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 35 of 39




February 7, 2019


RE: Character Reference for Christian Deshon Vaughn-Dawkins


To Judge Kaplan:


I have had the pleasure of knowing Christian his whole life. He has truly grown to become a young man
of truth, honesty and integrity. I speak this not because we are family, but because of how I've first hand
been able to watch his matriculation into manhood. He has been a positive influence to his community
and the youth through athletic events throughout the years.
After the untimely death of his brother, Christian had visions and goals he set forth for himself. One, was
to carry on the legacy of his brother Dorian. The second was to make his family proud. Christian is
forthright in his views and opinions and fights diligently for what he believes. He is deeply kind,
compassionate and loving in his treatment and respect for others.
I know he has to attend court on circumstances that has brought dark clouds over his life. This is truly
unfortunate, but there are better days behind every storm. I know Christian is a man of accountability
and will stand firm as his life is in your hands.
This is a young man that has a bright future ahead of him. He is smart, God fearing and has family and
friends who are here to support him through it all. Judge Kaplan, i ask that you take my letter into
consideration.


Sincerely,
Deary D Hill
Vice Polemarch-Kappa Alpha Psi Fraternity, Inc.
    Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 36 of 39




Andrea Pugh-Kelley, MPH
2221 Orange Ave E #1123
Tallahassee, FL 32311


February 6, 2019


To The Honorable Judge Kaplan,

I am writing this letter on behalf of Christian Dawkins. It has been my honor to know
Christian my entire life as a very close family friend, peer mentor, and fellow athlete and
student leader at Saginaw High School. Being raised in a troubled community,
Christian has always had a passion for helping at risk youth. As a student he had
genuine concern for his peers and always sought solutions for the overall school and
community.

Within the past 1O years he has suddenly lost a younger brother, two grandmothers and
dealt with his mother having a very complicated pregnancy which resulted in the
premature birth of his little brother. Through all of this Chris has been a hardworking,
dedicated and passionate individual. Chris has met all of his challenges in life with
grace. It is important to acknowledge that Chris is very intelligent, supportive and
productive member of our community. This is mostly as we were raised to put a great
importance on education and to be servants of our community. His willingness to always
help those around him is very evident. I believe that Christian has the ability to continue
to drastically positively impact the youth of his hometown and beyond.

If you wish for me to confirm any of the above information, please contact me at 989-
980-2196.


Sincerely,

~Nd     ~~/4Jl:ifkr
Andrea Pugh-Kelley
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 37 of 39




February 6, 2019

Shelonda Hawkins
PO Box2047
Owasso, OK 7405
                                                                      RE: Christian Dawkins

Greetings Honorable Judge Kaplan:

I am writing this letter in the hopes that it will help you to see what kind of person Christian
Dawkins is, despite the transgressions that led us all to this current situation.

I have known Christian as a family friend for the duration of his life, and in that time, I have seen
many favorable and positive attributes of Christian's character; with his community involvement,
caring, loving and compassionate ways. I have always found him to be extremely kind, self-
motivating, dependable and well regarded amongst his peers, childhood community and family.

With all due respect, I am asking the transgression of recent charges not be the only factor you
look at in this case. I hope you will also consider Christian's efforts in employment and
community involvement as well as his strong commitment to family, friends and those in need.

I can tell you without a doubt that Christian is incredibly remorseful for what has transpired in
this case. Christian has expressed this too many times, and I believe it has been reflected in his
efforts to make amends to the court and those affected by this situation. It was a mistake;
however, Christian deserves a second chance. I hope you will be willing to give him one please.

Kind regards,



SHELONDA HAWKINS
Senior Account Director (Telecom)
Shelonda.hawkins@yahoo.com
     Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 38 of 39




                          COR1NTHIAN MISSIONARY BAPTIST CHURCH
                                      104 S. 10th Street
                                     Saginaw, Ml 48601
                                      February 8, 2019




Honorable Judge Kaplan

I am Roy L. Manning, Sr., senior pastor of the Corinthian Baptist Church of Saginaw, Michigan
for the past 26 years. I was an educator for 34 years retiring in 2002 as a Middle School
Administrator.

I write this letter on behalf of Christian Dawkins. I have known many members of this
outstanding family for 50+plus years and Christian since he was elementary age. I had
opportunity to observe his behavior numerous occasions and believe it or not they were all
good.

Christian was always busy involved in various activities of the church, at school and in the
community. He was obedient to those in charge and cooperative to leadership and peers. He
was a typical young person eagerly wanting to participate in sports activities and enthusiastically
about being included in the group with others.

I think Christian is a fine young person with a bright future if given the opportunity to continue
the pursuit of his dream. Simply put, I know Christian is an asset to society.

Knowing Christian as I do - and on a scale of 1-10 and 10 being the highest, I would rate
Christian a 10 in each of the following categories: attitude, cooperation, dependability,
assertiveness, honesty/integrity.

Finally, if there is any restitution owed to society for errors l believe Christian has already paid
them per a tarnish reputation, embarrassment among family and friends. I further believe
Christian understands the mistake of the folly of his youth.

I pray that you will consider the many factors mentioned in this letter before making your final
decision.

Respectfully



Roy L. Manning, Sr.
       Case 1:17-cr-00686-LAK Document 283-1 Filed 02/12/19 Page 39 of 39




                                        THE HAWKINS FIRI\1, LLC
                                        Attorneys and Counselors at Law
                                       SERVICE           DEDICATION          DETERMINATION


                                                        February 7, 2019



Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

RE: Sentencing of Christian Dawkins
    Case No. 17-cr-0686

Dear Judge Kaplan:

My name is Corey D. Hawkins, Sr. I am a friend of the Dawkins family. I am also a licensed,
practicing attorney in the state of Alabama.

I understand that Christian Dawkins has been convicted of conspiracy and wire fraud. I have
kriown Christian and his family for several years and have spent a lot of time with him personally
and with his family. l am proud to say that Christian is a very respectful young man who was raised
in a very loving and law-abiding family. The expectations of his family are for Christian to be a
productive, law-abiding citizen. Christian is also a very talented and intelligent ind.ividual who
could be a great asset to society.

I am certain that with the self-determination, supportive family, talent, level ofintelligence, and
moral character that Christian possesses, he will be a positive influence and role model for other
young men, as well as, a very productive citizen of this great country. I ask if you will please
consider this letter of character reference and the great potential that Christian possesses as you
deliberate his sentencing.

Sincerely,


                                          "'·
Corey D. Hawkins, Sr., Esq.
The Hawkins Firm, LLC




319 Sevenw<.-nth Street N., Suite 201, Binning.ham, AL 352031 Office: (205) 202,n99 fax: (205) 202·88491 Email: chawkinslaw@gmail.com
